Exhibit 10.28

ARGAN, INC.

2011 STOCK PLAN

Revised as of 4-2-2012

I. ESTABLISHMENT OF PLAN; DEFINITIONS

1. Purpose. The purpose of the Argan, Inc. 2011 Stock Plan is to provide an
incentive to employees, directors and consultants of Argan, Inc. (the “Company”)
who are in a position to contribute materially to the long-term success of the
Company, to increase their interest in the Company’s welfare, and to aid in
attracting and retaining employees, directors and consultants of outstanding
ability.

2. Definitions. Unless the context clearly indicates otherwise, the following
terms shall have the meanings set forth below:

(a) “Beneficial Owner” means an individual or entity that is treated as a
beneficial owner pursuant to Rule 13d-3 under the Securities Exchange Act or any
subsequent rule issued thereunder.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Change in Control” shall mean the occurrence of any of the following
events:

(i) Any person (other than the Company, any trustee or other fiduciary holding
securities under any employee stock ownership plan or other employee benefit
plan of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company immediately prior to the occurrence with respect to
which the evaluation is being made in substantially the same proportions as
their ownership of the common stock of the Company) acquires securities of the
Company and immediately thereafter is the Beneficial Owner (except that a person
shall be deemed to be the Beneficial Owner of all shares that any such person
has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities;

(ii) The consummation of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than 50% of the combined
voting power of the surviving or resulting entity outstanding immediately after
such merger or consolidation; or

(iii) The date of the consummation of a plan or agreement for the sale or
disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition).

(d) “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

(e) “Committee” means a committee of not less than two members of the Board
appointed by the Board to administer the Plan, provided that the members of such
Committee must be Directors who are disinterested as defined in Rule 16b-3(b)
promulgated under the Securities Exchange Act of 1934, as amended.

(f) “Company” shall mean Argan, Inc., a Delaware corporation.

(g) “Consultant” shall mean any individual who performs services for the Company
other than as an Employee or Director.



--------------------------------------------------------------------------------

(h) “Directors” shall mean those members of the Board of Directors of the
Company who are not Employees.

(i) “Disability” shall mean a medically determinable physical or mental
condition which causes an Employee or Director to be unable to engage in any
substantial gainful activity and which can be expected to result in death or to
be of long-continued and indefinite duration.

(j) “Employee” shall mean any common law employee, including officers, of the
Company as determined under the Code and the Treasury Regulations thereunder.

(k) “Fair Market Value” shall mean the fair market value of the Stock as
determined in good faith by the Board on the basis of a review of the facts and
circumstances at the time and in a manner consistent with prior practices and,
to the extent applicable the regulations applicable under Section 409A of the
Code. However, if the Stock is listed on a national securities exchange or the
NASDAQ National Market, “Fair Market Value” shall mean the mean between the
highest and lowest sales prices for the Stock on such date, or, if no such
prices are reported for such day, then on the next preceding day on which there
were reported prices.

(l) “Grantee” shall mean an Employee, Director or Consultant granted a Stock
Option or Stock Award under this Plan.

(m) “Incentive Stock Option” shall mean an option granted pursuant to the
Incentive Stock Option provisions as set forth in Part II of this Plan.

(n) “Non-Qualified Stock Option” shall mean an option granted pursuant to the
Non-Qualified Stock Option provisions as set forth in Part III of this Plan.

(o) “Plan” shall mean the Argan, Inc. 2011 Stock Plan as set forth herein and as
amended from time to time.

(p) “Restricted Stock” shall mean Stock which is issued pursuant to the
Restricted Stock provisions as set forth in Part IV of this Plan.

(q) “Stock” shall mean authorized but unissued shares of the Common Stock of the
Company or reacquired shares of the Company’s Common Stock.

(r) “Stock Award” shall mean an award of Restricted or Unrestricted Stock
granted pursuant to this Plan.

(s) “Stock Option” shall mean an option granted pursuant to the Plan to purchase
shares of Stock.

(t) “Ten Percent Shareholder” shall mean an Employee who at the time a Stock
Option is granted owns stock possessing more than ten percent (10%) of the total
combined voting power of all stock of the Company or of its parent or subsidiary
Company.

(u) “Unrestricted Stock” shall mean Stock which is issued pursuant to the
Unrestricted Stock provisions as set forth in Part IV of this Plan.

3. Shares of Stock Subject to the Plan. Subject to the provisions of Paragraph 2
of Part V of the Plan, the Stock which may be issued or transferred pursuant to
Stock Options and Stock Awards granted under the Plan and the Stock which is
subject to outstanding but unexercised Stock Options under the Plan shall not
exceed 500,000 shares in the aggregate. If a Stock Option shall expire and
terminate for any reason, in whole or in part, without being exercised or, if
Stock Awards are forfeited because the restrictions with respect to such Stock
Awards shall not have been met or have lapsed, the number of shares of Stock
which are no longer outstanding as Stock Awards or subject to Stock Options may
again become available for the grant of Stock Awards or Stock Options. There
shall be no terms and conditions in a Stock Award or Stock Option which provide
that the exercise of an Incentive Stock Option reduces the number of shares of
Stock for which an outstanding Non-Qualified Stock Option may be exercised; and
there shall be no terms and conditions in a Stock Award or Stock Option which
provide that the exercise of a Non-Qualified Stock Option reduces the number of
shares of Stock for which an outstanding Incentive Stock Option may be
exercised.

 

-2-



--------------------------------------------------------------------------------

4. Administration of the Plan. The Plan shall be administered by the Committee.
Subject to the express provisions of the Plan, the Committee shall have
authority to interpret the Plan, to prescribe, amend, and rescind rules and
regulations relating to it, to determine the terms and provisions of Stock
Option and Stock Award agreements, and to make all other determinations
necessary or advisable for the administration of the Plan. Any controversy or
claim arising out of or related to this Plan shall be determined unilaterally by
and at the sole discretion of the Committee.

5. Amendment or Termination. The Board may, at any time, alter, amend, suspend,
discontinue, or terminate this Plan; provided, however, that such action shall
not adversely affect the right of Grantees to Stock Awards or Stock Options
previously granted and no amendment, without the approval of the stockholders of
the Company, shall increase the maximum number of shares which may be awarded
under the Plan in the aggregate, or change the class of Employees eligible to
receive options under the Plan.

6. Effective Date and Duration of the Plan. This Plan shall become effective on
July 19, 2011. This Plan shall terminate at the close of business on July 19,
2021 and no Stock Award or Stock Option may be issued or granted under the Plan
thereafter, but such termination shall not affect any Stock Award or Stock
Option theretofore issued or granted.

II. INCENTIVE STOCK OPTION PROVISIONS

1. Granting of Incentive Stock Options.

(a) Only Employees of the Company shall be eligible to receive Incentive Stock
Options under the Plan. Directors of the Company who are not also Employees and
Consultants shall not be eligible to receive Incentive Stock Options.

(b) The purchase price of each share of Stock subject to an Incentive Stock
Option shall not be less than 100% of the Fair Market Value of a share of the
Stock on the date the Incentive Stock Option is granted; provided, however, that
the purchase price of each share of Stock subject to an Incentive Stock Option
granted to a Ten Percent Shareholder shall not be less than 110% of the Fair
Market Value of a share of the Stock on the date the Incentive Stock Option is
granted.

(c) No Incentive Stock Option shall be exercisable more than ten years from the
date the Incentive Stock Option was granted; provided, however, that an
Incentive Stock Option granted to a Ten Percent Shareholder shall not be
exercisable more than five years from the date the Incentive Stock Option was
granted.

(d) The Committee shall determine and designate from time to time those
Employees who are to be granted Incentive Stock Options and specify the number
of shares subject to each Incentive Stock Option.

(e) The Committee, in its sole discretion, shall determine whether any
particular Incentive Stock Option shall become exercisable in one or more
installments, specify the installment dates, and, within the limitations herein
provided, determine the total period during which the Incentive Stock Option is
exercisable. Further, the Committee may make such other provisions as may appear
generally acceptable or desirable to the Committee or necessary to qualify its
grants under the provisions of Section 422 of the Code. Notwithstanding the
foregoing, all Incentive Stock Options that are outstanding upon a Change in
Control shall be fully vested.

(f) The Committee may grant at any time new Incentive Stock Options to an
Employee who has previously received Incentive Stock Options or other options
whether such prior Incentive Stock Options or other options are still
outstanding or have previously been exercised in whole or in part. The purchase
price of the new Incentive Stock Options may be established by the Committee
without regard to the existing Incentive Stock Options or other options.

(g) Notwithstanding any other provisions hereof, the aggregate fair market value
(determined at the time the option is granted) of the Stock with respect to
which Incentive Stock Options are exercisable for the first time by the Employee
during any calendar year (under all such plans of the Grantee’s employer company
and its parent and subsidiary company) shall not exceed $100,000.

 

-3-



--------------------------------------------------------------------------------

2. Exercise of Incentive Stock Options. The option price of an Incentive Stock
Option shall be payable on exercise of the option (i) in cash or by check, bank
draft or postal or express money order, or (ii) provided that a public market
exists for the Stock, consideration received by the Company under a procedure
under which a broker-dealer that is a member of the National Association of
Securities Dealers advances funds on behalf of a Grantee or sells Stock Options
on behalf of a Grantee (a “Cashless Exercise Procedure”).

3. Termination of Employment.

(a) If a Grantee’s employment with the Company is terminated other than by
Disability or death the terms of any then outstanding Incentive Stock Option
held by the Grantee shall extend for a period ending on the earlier of the date
on which such Stock Option would otherwise expire but no later than three months
after such termination of employment, and such Stock Option shall be exercisable
to the extent it was exercisable as of such last date of employment.

(b) If a Grantee’s employment with the Company is terminated by reason of
Disability, the term of any then outstanding Incentive Stock Option held by the
Grantee shall extend for a period ending on the earlier of the date on which
such Stock Option would otherwise expire or twelve months after such termination
of employment, and such Stock Option shall be exercisable to the extent it was
exercisable as of such last date of employment.

(c) If a Grantee’s employment with the Company is terminated by reason of death,
the representative of his estate or beneficiaries thereof to whom the Stock
Option has been transferred shall have the right during the period ending on the
earlier of the date on which such Stock Option would otherwise expire or twelve
months after such date of death, to exercise any then outstanding Incentive
Stock Options in whole or in part. If a Grantee dies without having fully
exercised any then outstanding Incentive Stock Options, the representative of
his estate or beneficiaries thereof to whom the Stock Option has been
transferred shall have the right to exercise such Stock Options in whole or in
part.

III. NON-QUALIFIED STOCK OPTION PROVISIONS

1. Granting of Stock Options.

(a) Employees, Directors and Consultants shall be eligible to receive
Non-Qualified Stock Options under the Plan.

(b) The Committee shall determine and designate from time to time those
Employees, Directors and Consultants who are to be granted Non-Qualified Stock
Options and the amount subject to each Non-Qualified Stock Option.

(c) The Committee may grant at any time new Non-Qualified Stock Options to an
Employee, Director or Consultant who has previously received Non-Qualified Stock
Options or Incentive Stock Options, whether such prior Non-Qualified Stock
Options or Incentive Stock Options are still outstanding or have previously been
exercised in whole or in part.

(d) The Committee shall determine the purchase price of each share of Stock
subject to a Non-Qualified Stock Option. Such price shall not be less than 100%
of the Fair Market Value of such Stock on the date the Non-Qualified Stock
Option is granted.

(e) The Committee, in its sole discretion, shall determine whether any
particular Non-Qualified Stock Option shall become exercisable in one or more
installments, specify the installment dates, and, within the limitations herein
provided, determine the total period during which the Non-Qualified Stock Option
is exercisable. Further, the Committee may make such other provisions as may
appear generally acceptable or desirable to the Committee. Notwithstanding the
foregoing, all Incentive Stock Options that are outstanding upon a Change in
Control shall be fully vested.

(f) No Non-Qualified Stock Option shall be exercisable more than ten years from
the date such option is granted.

2. Exercise of Stock Options. The option price of a Non-Qualified Stock Option
shall be payable on exercise of the Stock Option (i) in cash or by check, bank
draft or postal or express money order, (ii) provided that a public market
exists for the Stock, consideration received by the Company under a procedure
under which a broker-dealer that is a member of the National Association of
Securities Dealers advances funds on behalf of a Grantee or sells Stock Options
on behalf of a Grantee (a “Cashless Exercise Procedure”).

 

 

-4-



--------------------------------------------------------------------------------

3. Termination of Relationship.

(a) If a Grantee’s employment with the Company is terminated, a Director Grantee
ceases to be a Director, or a Consultant Grantee ceases to provide services to
the Company, other than by reason of death, the terms of any then outstanding
Non-Qualified Stock Option held by the Grantee shall extend for a period ending
on the earlier of (i) the date established by the Committee at the time of
grant, (ii) the date of expiration provided in the grant, or (iii) twelve months
after the Grantee’s last date of employment or cessation of being a Director or
providing services as a Consultant and such Stock Option shall be exercisable to
the extent it was exercisable as of the date of termination of employment,
cessation of being a Director, or termination of services of a Consultant.

(b) If a Grantee’s employment is terminated by reason of death, a Director
Grantee ceases to be a Director by reason of death, or a Consultant dies, the
representative of his estate or beneficiaries thereof to whom the Stock Option
has been transferred shall have the right during the period ending on the
earlier of (i) the date on which such Stock Option would otherwise expire,
(ii) the date of expiration provided in the grant, or (iii) twelve months
following his death to exercise any then outstanding Non-Qualified Stock Options
in whole or in part. If a Grantee dies without having fully exercised any then
outstanding Non-Qualified Stock Options, the representative of his estate or
beneficiaries thereof to whom the Stock Option has been transferred shall have
the right to exercise such Stock Options in whole or in part.

IV. STOCK AWARDS

1. Grant of Restricted Stock.

(a) Employees, Directors and Consultants shall be eligible to receive grants of
Restricted Stock and/or Unrestricted Stock under the Plan.

(b) The Committee shall determine and designate from time to time those
Employees and Directors who are to be granted Restricted Stock and/or
Unrestricted Stock and the number of shares of Stock subject to such Stock
Award.

(c) The Committee, in its sole discretion, shall make such terms and conditions
applicable to the grant of Restricted Stock and Unrestricted Stock as may appear
generally acceptable or desirable to the Committee. The Committee may award
shares of Stock to Grantees, which shares shall be subject to the following
terms and conditions and such other terms and conditions as the Committee may
prescribe (“Restricted Stock Grants”):

(d) Restricted Stock grants to Grantees may be made subject to vesting, in one
or more installments, upon the happening of certain events, upon the passage of
a specified period of time, upon the fulfillment of certain conditions or upon
the achievement by the Company or any Subsidiary, division, affiliate or joint
venture of the Company of certain performance goals, as the Committee shall
decide in each case when Restricted Stock grants are awarded.

(e) Restricted Stock grants hereunder shall be subject to a written agreement (a
“Restricted Stock Agreement”) which shall be signed by the Grantee and by the
Chief Executive Officer or the President of the Company for and on behalf of the
Company and shall be subject to the terms and conditions of the Plan prescribed
in the Restricted Stock Agreement (including, but not limited to, (i) the right
of the Company and to repurchase from each Grantee, and such Grantee’s
transferees, all shares of Stock issued to such Grantee in the event of such
Grantee’s termination of employment, and (ii) any other terms and conditions
which the Committee shall deem necessary and desirable).

2. Termination of Relationship.

(a) If a Grantee ceases employment with the Company, a Director Grantee ceases
to be a Director or a Consultant Grantee ceases to provide services to the
Company prior to the lapse of any restrictions applicable to Restricted Stock,
such Stock shall be forfeited and the Grantee shall return the certificates
representing such Stock to the Company.

(b) If the restrictions applicable to a grant of Restricted Stock shall lapse,
the Grantee shall hold such Stock free and clear of all such restrictions except
as otherwise provided in the Plan.

 

-5-



--------------------------------------------------------------------------------

V. GENERAL PROVISIONS

1. Substitution. In the event of a corporate merger or consolidation, or the
acquisition by the Company of property or stock of an acquired Company or any
reorganization or other transaction qualifying under Section 424 of the Code,
the Committee may, in accordance with the provisions of that Section, substitute
Stock Options and Stock Awards under this Plan for Stock Options and Stock
Awards under the plan of the acquired Company provided (i) the excess of the
aggregate fair market value of the shares of Stock subject to a Stock Option
immediately after the substitution over the aggregate option price of such Stock
is not more than the similar excess immediately before such substitution and
(ii) the new Stock Option does not give the Grantee additional benefits,
including any extension of the exercise period.

2. Adjustment Provisions.

(a) In the event that a dividend shall be declared upon the Stock payable in
shares of the Company’s common stock, the number of shares of Stock then subject
to any Stock Option or Stock Award outstanding under the Plan and the number of
shares reserved for the grant of Stock Options or Stock Awards pursuant to the
Plan shall be adjusted by adding to each such share the number of shares which
would be distributable in respect thereof if such shares had been outstanding on
the date fixed for determining the shareholders of the Company entitled to
receive such share dividend.

(b) If the shares of Stock outstanding are changed into or exchanged for a
different number or class or other securities of the Company or of another
Company, whether through split-up, merger, consolidation, reorganization,
reclassification or recapitalization then there shall be substituted for each
share of Stock subject to any such Stock Option or Stock Award and for each
share of Stock reserved for the grant of Stock Options or Stock Awards pursuant
to the Plan the number and kind of shares or other securities into which each
outstanding share of Stock shall have been so changed or for which each share
shall have been exchanged.

(c) In the event there shall be any change, other than as specified above in
this Section 2, in the number or kind of outstanding shares of Stock or of any
shares or other securities into which such shares shall have been changed or for
which they shall have been exchanged, then if the Board shall, in its sole
discretion, determine that such change equitably requires an adjustment in the
number or kind of shares theretofore reserved for the grant of Stock Options or
Stock Awards pursuant to the Plan and of the shares then subject to Stock
Options or Stock Awards, such adjustment shall be made by the Board and shall be
effective and binding for all purposes of the Plan and of each Stock Option and
Stock Award outstanding thereunder.

(d) In the case of any such substitution or adjustment as provided for in this
Section 2, the option price set forth in each outstanding Stock Option for each
share covered thereby prior to such substitution or adjustment will be the
option price for all shares or other securities which shall have been
substituted for such share or to which such share shall have been adjusted
pursuant to this Section 2, and the price per share shall be adjusted
accordingly.

(e) No adjustment or substitution provided for in this Section 2 shall require
the Company to sell a fractional share, and the total substitution or adjustment
with respect to each outstanding Stock Option shall be limited accordingly.

(f) Upon any adjustment made pursuant to this Section 2 the Company will, upon
request, deliver to the Grantee a certificate setting forth the option price
thereafter in effect and the number and kind of shares or other securities
thereafter purchasable on the exercise of such Stock Option.

3. General.

(a) Each Stock Option and Stock Award shall be evidenced by a written instrument
containing such terms and conditions, not inconsistent with this Plan, as the
Committee shall approve.

(b) The granting of a Stock Option or Stock Award in any year shall not give the
Grantee any right to similar grants in future years or any right to be retained
in the employ of the Company, and all Employees shall remain subject to
discharge to the same extent as if the Plan were not in effect.

(c) No Employee, Director or Consultant and no beneficiary or other person
claiming under or through him, shall have any right, title or interest by reason
of any Stock Option or any Stock Award to any particular assets of the Company,
or any shares of Stock allocated or reserved for the purposes of the Plan or
subject to any Stock Option or any Stock Award except as set forth herein. The
Company shall not be required to establish any fund or make any other
segregation of assets to assure the payment of any Stock Option or Stock Award.

 

-6-



--------------------------------------------------------------------------------

(d) No right under the Plan shall be subject to anticipation, sale, assignment,
pledge, encumbrance, or charge except by will or the laws of descent and
distribution, and a Stock Option shall be exercisable during the Grantee’s
lifetime only by the Grantee or his conservator.

(e) Notwithstanding any other provision of this Plan or agreements made pursuant
thereto, the Company’s obligation to issue or deliver any certificate or
certificates for shares of Stock under a Stock Option or Stock Award, and the
transferability of Stock acquired by exercise of a Stock Option or grant of a
Stock Award, shall be subject to all of the following conditions:

(i) Any registration or other qualification of such shares under any state or
federal law or regulation, or the maintaining in effect of any such registration
or other qualification which the Board shall, in its absolute discretion upon
the advice of counsel, deem necessary or advisable; and

(ii) The obtaining of any other consent, approval, or permit from any state or
federal governmental agency which the Board shall, in its absolute discretion
upon the advice of counsel, determine to be necessary or advisable; and

(iii) Each stock certificate issued pursuant to a Stock Option or Stock Award
shall bear the following legend:

“The transferability of the certificate and the shares of Stock represented
hereby are subject to restrictions, terms and conditions contained in the Argan,
Inc. Stock Plan and an Agreement between the registered owner of such Stock and
Argan, Inc. A copy of the Plan and Agreement are on file in the office of the
Secretary of Argan, Inc.”

(f) All payments to Grantees or to their legal representatives shall be subject
to any applicable tax, community property, or other statutes or regulations of
the United States or of any state having jurisdiction thereof. The Grantee may
be required to pay to the Company the amount of any withholding taxes, which the
Company is required to withhold with respect to a Stock Option or its exercise
or a Stock Award. In the event that such payment is not made when due, the
Company shall have the right to deduct, to the extent permitted by law, from any
payment of any kind otherwise due to such person all or part of the amount
required to be withheld.

(g) In the case of a grant of a Stock Option or Stock Award to any Employee of a
subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the shares, if any, covered by the Stock Option or Stock Award to
the subsidiary, for such lawful consideration as the Committee may specify, upon
the condition or understanding that the subsidiary will transfer the shares to
the Employee in accordance with the terms of the Stock Option or Stock Award
specified by the Committee pursuant to the provisions of the Plan. For purposes
of this Section, a subsidiary shall mean any subsidiary Company of the Company
as defined in Section 424 of the Code.

(h) A Grantee entitled to Stock as a result of the exercise of a Stock Option or
grant of a Stock Award shall not be deemed for any purpose to be, or have rights
as, a shareholder of the Company by virtue of such exercise, except to the
extent a stock certificate is issued therefor and then only from the date such
certificate is issued. No adjustments shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued. The Company shall issue any stock certificates
required to be issued in connection with the exercise of a Stock Option with
reasonable promptness after such exercise.

(i) The grant or exercise of Stock Options granted under the Plan or the grant
of a Stock Award under the Plan shall be subject to, and shall in all respects
comply with, applicable law relating to such grant or exercise, or to the number
of shares of Stock which may be beneficially owned or held by any Grantee.

(j) The Plan is designed to be exempt from Section 409A of the Code, and
the Plan is intended to be operated in good faith compliance with the
requirements of Section 409A of the Code and its accompanying regulations, and
any additional guidance issued under Section 409A to be so exempt. To the extent
that any provision of the Plan violates any provision of Section 409A providing
such an exemption, such provision shall be deemed inoperative and the remaining
provisions of the Plan shall continue to be fully effective.

 

-7-